***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    STATE OF CONNECTICUT v. RONALD RICKS
                 (AC 41520)
                       Alvord, Moll and Norcott, Js.

                                  Syllabus

The defendant, who had been convicted, on a plea of guilty, of felony murder,
   appealed to this court from the judgment of the trial court denying his
   motion to correct an illegal sentence. The defendant claimed that due
   process required that the state prove that he breached his initial plea
   agreement before it could enter into a second plea agreement with him.
   The defendant had agreed to plead guilty in exchange for his truthful
   testimony at the trial of his codefendant, or where, as here, the codefen-
   dant pleaded guilty without going to trial, the state would recommend
   a mandatory minimum sentence of twenty-five years of incarceration.
   After the trial court permitted the defendant to withdraw a motion
   he had filed to withdraw his initial guilty plea, the court vacated the
   defendant’s initial plea. The defendant then pleaded guilty to felony
   murder, after which the court accepted the state’s recommendation that
   it impose a sentence of thirty years of incarceration. Held that the
   judgment of the trial court denying the defendant’s motion to correct
   an illegal sentence was affirmed; the trial court having fully addressed
   the arguments raised in this appeal, this court adopted the trial court’s
   well reasoned decision as a proper statement of the relevant facts and
   applicable law on the issues.
       Argued September 19—officially released November 5, 2019

                            Procedural History

  Substitute information charging the defendant with
the crimes of felony murder, robbery in the first degree
and conspiracy to commit robbery in the first degree,
brought to the Superior Court in the judicial district of
Fairfield, where the defendant was presented to the
court, Comerford, J., on a plea of guilty to felony mur-
der; judgment in accordance with the plea; thereafter,
the court, Devlin, J., denied the defendant’s motion to
correct an illegal sentence, and the defendant appealed
to this court. Affirmed.
  Ronald Ricks,              self-represented,          the    appellant
(defendant).
   Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were John C. Smriga, state’s
attorney, and C. Robert Satti, Jr., supervisory assistant
state’s attorney, for the appellee (state).
                          Opinion

   PER CURIAM. The defendant, Ronald Ricks, appeals
from the judgment of the trial court denying his motion
to correct an illegal sentence. On appeal, the defendant
claims that the trial court improperly concluded that
he had breached his initial plea agreement with the
state and that his sentence was not illegally imposed.
Specifically, the defendant asserts that due process
requires the state to prove, by a preponderance of evi-
dence, that he was in breach of the initial plea agree-
ment before the state could enter a second plea agree-
ment. We affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. On April 9, 1999, the state offered,
and the defendant accepted, a plea agreement in which
the defendant agreed to plead guilty to the charge of
felony murder in violation of General Statutes § 53a-
54c, for crimes committed on December 12, 1997, and
to testify truthfully in his codefendant’s trial, or, in the
alternative, if his codefendant pleaded guilty without
going to trial, the state would recommend the manda-
tory minimum sentence of twenty-five years of incarcer-
ation. The plea agreement also contained the stipulation
that if the defendant refused to testify or did not testify
truthfully, the state would recommend a more substan-
tial sentence. The codefendant referred to in the plea
agreement ultimately pleaded guilty, without going to
trial, on April 15, 1999.
   On or before May 25, 1999, the defendant filed a
grievance against his original attorney for alleged mis-
representations and requested that a new attorney be
assigned to his case. At about the same time, the defen-
dant filed a motion to withdraw his guilty plea, as he
believed he was induced, by his original attorney, to
accept the initial plea agreement. When the defendant
filed the motion to withdraw, the prosecutor fore-
warned the defendant that his sentence would likely
be increased, stating in relevant part, ‘‘I’m quite confi-
dent that if [the defendant] is successful in anything,
it’s going to be successful in, by the end of July, having
himself about [a] ten to fifteen more year sentence that
he already has secured for himself.’’ Thereafter, the
court appointed a substitute assigned counsel for the
remainder of the defendant’s case.
  On June 18, 1999, the court held a sentencing hearing
for the defendant. At the hearing, the defendant, having
had a ‘‘change of heart,’’ orally moved to withdraw his
motion to withdraw the guilty plea. The court permitted
the withdrawal of such motion. Immediately thereafter,
the court vacated the defendant’s initial plea. Subse-
quently, the defendant pleaded guilty to felony murder.
Accepting the state’s recommendation, the court sen-
tenced the defendant to thirty years of incarceration,
twenty-five of which is the mandatory minimum.
  On March 19, 2001, the defendant filed a petition for
a writ of habeas corpus alleging ineffective assistance
of counsel, which was denied by the habeas court on
June 28, 2004. Thereafter, the defendant filed a motion
to correct an illegal sentence with the trial court. A
hearing on the motion was held on December 13, 2017.
Subsequently, the trial court, Devlin, J., denied the
motion on February 20, 2018. This appeal followed.
   Our examination of the record on appeal and the
briefs and arguments of the parties persuades us that
the judgment of the trial court should be affirmed. The
trial court’s memorandum of decision fully addresses
the arguments raised in the present appeal, and we
adopt its concise and well reasoned decision as a proper
statement of the relevant facts and applicable law on
the issue. See State v. Ricks, Superior Court, judicial
district of Fairfield, Docket No. CV-97-135273 (February
20, 2018) (reprinted at 194 Conn. App.        ,     A.3d
    ). It serves no useful purpose for us to repeat the
discussion contained therein. See, e.g., Furka v. Com-
missioner of Correction, 21 Conn. App. 298, 299, 573
A.2d 358, cert. denied, 215 Conn. 810, 576 A.2d 539
(1990).
  The judgment is affirmed.